SCHWARTZ, Chief Judge
(specially concurring).
Although, indeed because the issue is a close one, I agree that the arbitration clause of the insurance policy in question applies to the dispute involved in this case. See Roe v. Amica Mut. Ins. Co., 533 So.2d 279 (Fla.1988); Royal Caribbean Cruises, Ltd. v. Universal Employment Agency, 664 So.2d 1107 (Fla. 3d DCA 1995); State Farm Fire & Cas. Co. v. Middleton, 648 So.2d 1200 (Fla. 3d DCA 1995); see also Cuningham Hamilton & Quiter, P.A. v. B.L. of Miami Inc., 776 So.2d 940 (Fla. 3d DCA 2000), and cases cited.